

	

		II

		109th CONGRESS

		1st Session

		S. 1497

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Ms. Murkowski (for

			 herself and Mr. Stevens) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To require the Secretary of the Interior to

		  provide incidental take permits to public electric utilities that adopt avian

		  protection plans.

	

	

		1.Incidental take permits for

			 public electric utilities with avian protection plans

			(a)In

			 generalNotwithstanding the

			 Act of June 8, 1940 (16 U.S.C. 668 et seq.) (commonly known as the Bald

			 and Golden Eagle Protection Act) and the Migratory Bird Treaty Act

			 (16 U.S.C.

			 703 et seq.), the Secretary of the Interior shall provide an

			 incidental take permit to a public electric utility that has adopted an avian

			 protection plan, if the Secretary determines that the public utility has

			 included in the plan specific measures to mitigate hazards to eagles and other

			 migratory birds.

			(b)PenaltiesAny public utility that receives an

			 incidental take permit under this section (including an officer, director, or

			 employee of the public utility) shall not be subject to criminal or civil

			 penalty under an Act referred to in subsection (a) for the incidental death by

			 electrocution of a bird described in subsection (a)(1) by a power line of the

			 public utility during the period the permit is in effect.

			

